DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This action is in response to the preliminary amendment filed on 8/30/2019. Claims 2-21 are pending. No claims are amended. Claims 2-21 have been added. Claim 1 has been cancelled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of using data to estimate demographics of a user. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (2-21) is/are directed to an abstract idea without significantly more. 

Step 1 
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (2-8) is/are directed to a method, claim(s) (16-21) (9-15) is/are directed to an apparatus and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) (mathematical relationships/formulas, mental process or certain methods of organizing human activity). Specifically the independent claims recite:

(a) mental process: as drafted, the claim recites the limitations of identifying demographics, determining a social media message, and storing an association which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “a processor” language, the claim encompasses the user manually detecting and associating data. The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (GPS position calculation, network monitoring, data encryption for communication, rendering images.  However with regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process. Claims can recite a mental process even if they are claimed as being performed on a computer.  The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the clam limitations are not performed entirely in the human mind.  


(c) certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for the estimation of demographics due to a social media message association which is a method of managing interactions between people. Thus, the claim recites an abstract idea. Managing Personal Behavior or Relationships or Interactions between People”; According to the 2019 PEG, “managing personal behavior or relationships or interactions between people” includes social activities, teaching, and following rules or instructions.

Note to the Applicant per the 2019 October Guidance:  The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and does not attempt to articulate each and every decision. As further explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.  The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent. By grouping the abstract ideas, the 2019 PEG shifts examiners’ focus from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types. In sum, the 2019 PEG synthesizes the holdings of various court decisions to facilitate examination. 

Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim recites the additional element(s): that a processor is used to perform the steps of the invention, a computer network for transmitting a message, and a medium is used for storing instructions which are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 
	
The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would 

Note to the Applicant from the October 2019 Guidance: Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.  For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.

For further clarification the Examiner points out that the claim(s) 2-21 recite(s) identifying demographics of a panel, detecting a social media message, and storing a demographic association which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for identifying, detecting, and storing which is the abstract idea steps of using received data to estimate or infer demographics of a user in the manner of “apply it”. 

Thus the claims recites an abstract idea directed to a mental process applied to certain methods of organizing human activity (i.e. using received data to estimate or infer demographics of a user). Using a computer to identify, detect, and store the data resulting from this kind of human-activity based mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.
The specification makes it clear that the claimed invention is directed to the mental activity data gathering and data analysis to determine a demographic of a user:


The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

Claims 3-8, 10-15, 17-22, recite limitations which further limit the claimed analysis of data.

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. 

            Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information about the user.  This is not a technical or technological problem but is rather in the realm of business or marketing management and therefore an abstract idea.


Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular 

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because:

(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).

[0075-0078] FIG. 10 is a block diagram of an example processor platform 1000 capable of executing the instructions of FIGS. 7-9 to implement the example AME server 108 of FIGS. 1, 3 and/or 4. The processor platform 1000 can be, for example, a server, a personal computer, a mobile device (e.g., a cell phone, a smart phone, a tablet such as an iPadTm), a personal digital assistant (PDA), an Internet appliance, a DVD player, a CD player, a digital video recorder, a Blu-ray player, a gaming console, a personal video recorder, a set top box, or any other type of computing device.

(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 


	The prior art references teach a processor, a media, and a network in at least Glickman (US 20120209795 A1) and Manolescu et al. (US 20100030648 A1). See Glickman ¶ 24, 30, 76-79, 83, 86, 109-110, 229) and Manolescu (Fig. 5, ¶ 39, 41-53).

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract 


	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2-7, 9-14, 16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glickman (US 20120209795 A1).

Regarding claim 2, Glickman teaches a method to estimate demographics of a user of social media (abstract), 

identifying, by executing an instruction with a processor, demographics of a subset of a panel that is associated with a media asset (¶ 20-21,  Obtaining an overall distribution of a website's audience is commonly obtained by the site by leveraging information known for a sample of users. Users with known demographics can be obtained in various ways--users prompted by surveys who state their demographic information, or registered users who fill in demographic information during the registration process. This type of information is not always available nor is it easily collected, and in either case, if available, is private information available solely to a site owner. Another source of demographic information is via 3.sup.rd party companies who maintain a panel of web users with known demographic information for which they track their online activity, thereby to obtain an estimate of the overall distribution of a website's audience when sufficient click-stream data is available for a given site. ¶ 171, Step 210--Identify user profiles with explicit demographic characteristics stated in profile page and add to user panel. For example, if a demographic characteristic appears in structured form in a specific place on page, conventional Web Scraper tools are operative to extract any pre-specified field and supply their value as part of the tool. For example, in MySpace, age is commonly specified in public profile in second line from top to right of photo in format of "AGE years old". So, for a user identified as sarajones, scraping the following http web location: myspace.com/sarajones; will extract the age as 21 from the line: "21 years old". ¶ 70-71, 114, 155, Fig. 1b); 

detecting, by executing an instruction with the processor, a social media message that is transmitted over a computer network and that mentions the media asset, the social media message originated by or received by a user (¶ 70-71, In accordance with an embodiment of the presently disclosed subject matter, there is yet further provided a system wherein the audience information gatherer is operative for identifying user profiles with explicit demographic characteristics stated in a profile page and adding these to a user panel; and monitoring data stream in social media platforms of users in panel, identifying posts referencing at least one web page; and adding web page URI with demographic characteristics of user to a training data repository. ¶ 175, Step 230--Identify posts referencing web pages or web content e.g. by searching for url's (http . . . , www . . . , etc.) in texts of message/post. ¶ 25);
 
and in response to the detecting, storing an association of the demographics with the user (abstract, ¶ 25-28, Described herein is a method to infer/predict the (expected) audience of a given page based on its content of the page by applying an inference engine which is trained on a training set of usage data for users with known demographic characteristics. The method typically includes learning correlations between features of webpage content and applying predictive models/classification algorithms to predict the actual or forthcoming page audience. Web content features typically include one, some or all of content words in page textual content, stylistic writing features (e.g. frequency of use of certain parts of speech such as but not limited to all or certain personal pronouns in text, or average sentence length) and/or html specific features (bold, color, images, etc.). Learning relies on a given training dataset of content web pages (along with their content) associated with the demographics of a specific user who visited or engaged with the content. ¶ 30, 31, 65, 77, 109, 114, 151, 187-189).

Regarding claims 3, 10, 17, Glickman teaches wherein a user identifier associated with the social media message is tagged with the demographics (Fig. 5, ¶ 93, 142, 143, 201, 204, 25-28). 

Regarding claims 4, 11, 18, Glickman teaches wherein a statistical analysis is performed on the demographics when identified as associated with the user identifier (Fig. 1a, ¶ 58, 75, 104, 153, 110-114).  

Regarding claims 5, 12, 19, Glickman teaches wherein a user profile is generated based on the statistical analysis (Fig. 1a, ¶ 30, 62, 65, 104, 105, 114, 155, 171).  

Regarding claims 6, 13, 20, Glickman teaches wherein storing an association of the demographics includes storing a record of the user identifier tagged with the demographics (Fig. 5, ¶ 93, 70, 142, 143, 201, 204, 25-28, 110-114).

Regarding claims 7, 14, 21, Glickman teaches wherein the media asset is associated with at least one keyword (¶ 24).  

Regarding claim 9, Glickman teaches a system to estimate demographics of a user of social media (abstract), 

an identifier to identify, by executing an instruction with a processor, demographics of a subset of a panel that is associated with a media asset (¶ 20-21,  Obtaining an overall distribution of a website's audience is commonly obtained by the site by leveraging information known for a sample of users. Users with known demographics can be obtained in various ways--users prompted by surveys who state their demographic information, or registered users who fill in demographic information during the registration process. This type of information is not always available nor is it easily collected, and in either case, if available, is private information available solely to a site owner. Another source of demographic information is via 3.sup.rd party companies who maintain a panel of web users with known demographic information for which they track their online activity, thereby to obtain an estimate of the overall distribution of a website's audience when sufficient click-stream data is available for a given site. ¶ 171, Step 210--Identify user profiles with explicit demographic characteristics stated in profile page and add to user panel. For example, if a demographic characteristic appears in structured form in a specific place on page, conventional Web Scraper tools are operative to extract any pre-specified field and supply their value as part of the tool. For example, in MySpace, age is commonly specified in public profile in second line from top to right of photo in format of "AGE years old". So, for a user identified as sarajones, scraping the following http web location: myspace.com/sarajones; will extract the age as 21 from the line: "21 years old". ¶ 70-71, 114, 155, 109, Fig. 1b); 

a detector to detect, by executing an instruction with the processor, a social media message that is transmitted over a computer network and that mentions the media asset, the social media message originated by or received by a user (¶ 70-71, In accordance with an embodiment of the presently disclosed subject matter, there is yet further provided a system wherein the audience information gatherer is operative for identifying user profiles with explicit demographic characteristics stated in a profile page and adding these to a user panel; and monitoring data stream in social media platforms of users in panel, identifying posts referencing at least one web page; and adding web page URI with demographic characteristics of user to a training data repository. ¶ 175, Step 230--Identify posts referencing web pages or web content e.g. by searching for url's (http . . . , www . . . , etc.) in texts of message/post. ¶ 25)

and an association storer to, in response to the detecting, store an association of the demographics with the user (abstract, ¶ 25-28, Described herein is a method to infer/predict the (expected) audience of a given page based on its content of the page by applying an inference engine which is trained on a training set of usage data for users with known demographic characteristics. The method typically includes learning correlations between features of webpage content and applying predictive models/classification algorithms to predict the actual or forthcoming page audience. Web content features typically include one, some or all of content words in page textual content, stylistic writing features (e.g. frequency of use of certain parts of speech such as but not limited to all or certain personal pronouns in text, or average sentence length) and/or html specific features (bold, color, images, etc.). Learning relies on a given training dataset of content web pages (along with their content) associated with the demographics of a specific user who visited or engaged with the content. ¶ 30, 31, 65, 77, 109, 114, 151, 187-189).

Regarding claim 16, Glickman teaches tangible computer readable storage medium comprising instructions that, when executed, cause a processor to at least (abstract, ¶ 109, 76), 

identify, by executing an instruction with a processor, demographics of a subset of a panel that is associated with a media asset (¶ 20-21,  Obtaining an overall distribution of a website's audience is commonly obtained by the site by leveraging information known for a sample of users. Users with known demographics can be obtained in various ways--users prompted by surveys who state their demographic information, or registered users who fill in demographic information during the registration process. This type of information is not always available nor is it easily collected, and in either case, if available, is private information available solely to a site owner. Another source of demographic information is via 3.sup.rd party companies who maintain a panel of web users with known demographic information for which they track their online activity, thereby to obtain an estimate of the overall distribution of a website's audience when sufficient click-stream data is available for a given site. ¶ 171, Step 210--Identify user profiles with explicit demographic characteristics stated in profile page and add to user panel. For example, if a demographic characteristic appears in structured form in a specific place on page, conventional Web Scraper tools are operative to extract any pre-specified field and supply their value as part of the tool. For example, in MySpace, age is commonly specified in public profile in second line from top to right of photo in format of "AGE years old". So, for a user identified as sarajones, scraping the following http web location: myspace.com/sarajones; will extract the age as 21 from the line: "21 years old". ¶ 70-71, 114, 155, Fig. 1b); 

detect, by executing an instruction with the processor, a social media message that is transmitted over a computer network and that mentions the media asset, the social media message originated by or received by a user (¶ 70-71, In accordance with an embodiment of the presently disclosed subject matter, there is yet further provided a system wherein the audience information gatherer is operative for identifying user profiles with explicit demographic characteristics stated in a profile page and adding these to a user panel; and monitoring data stream in social media platforms of users in panel, identifying posts referencing at least one web page; and adding web page URI with demographic characteristics of user to a training data repository. ¶ 175, Step 230--Identify posts referencing web pages or web content e.g. by searching for url's (http . . . , www . . . , etc.) in texts of message/post. ¶ 25)
 
and in response to the detecting, store an association of the demographics with the user (abstract, ¶ 25-28, Described herein is a method to infer/predict the (expected) audience of a given page based on its content of the page by applying an inference engine which is trained on a training set of usage data for users with known demographic characteristics. The method typically includes learning correlations between features of webpage content and applying predictive models/classification algorithms to predict the actual or forthcoming page audience. Web content features typically include one, some or all of content words in page textual content, stylistic writing features (e.g. frequency of use of certain parts of speech such as but not limited to all or certain personal pronouns in text, or average sentence length) and/or html specific features (bold, color, images, etc.). Learning relies on a given training dataset of content web pages (along with their content) associated with the demographics of a specific user who visited or engaged with the content. ¶ 30, 31, 65, 77, 109, 114, 151, 187-189).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Glickman (US 20120209795 A1) over Manolescu et al. (US 20100030648 A1).

Regarding claims 8, 15, Glickman teaches social media messages. Glickman does not specifically teach wherein the social media message satisfies media asset rules. 

However, Manolescu teaches wherein the social media message satisfies media asset rules (¶ 14, 24).  

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Glickman to include/perform wherein the social media message satisfies media asset rules, as taught/suggested by Manolescu. This known technique is applicable to the system of Glickman as they both share characteristics and capabilities, namely, they are directed to interests of the user are inferred based on current behaviors of social media. One of ordinary skill in the art would have recognized that applying the known technique of Manolescu would have yielded predictable results and resulted in an 

Other prior art references to be considered includes Heath (US 20130073473 A1) teaches providing combined technologies for social networking interactions, Branch (US 20130122934 A1) which discloses improved data processing apparatus and method and more specifically to mechanisms for performing data pre-fetching based on user demographics, and Broadstone (US 20120331561 A1) teaches demographic, psychographic, and behavioral profiling of individuals and locations based on mobile device movement. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363.  The examiner can normally be reached on Monday, Wednesday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683